Citation Nr: 1420317	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-42 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969, January 1972 to June 1988 and February 1991 to November 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO.  

In April 2011, the Veteran testified at a hearing held at the RO before an Acting Veterans Law Judge who is no longer at the Board.  The Veteran was advised of this fact in January 2012 and offered an opportunity to appear for another hearing in compliance with 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran declined to have another hearing in January 2012 and requested that his case be considered on the evidence of record.  

This Board remanded the case for further development in April 2012.  There has been substantial compliance with the Board's April 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's Virtual VA electronic claims file has been reviewed in conjunction with this appeal.


FINDING OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to sleep apnea in service or many years thereafter.  

2.  The currently demonstrated sleep apnea is not shown to be due to an event or incident of the Veteran's period of active service.


CONCLUSION OF LAW

The Veteran's disability manifested by sleep apnea is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

VA notified the Veteran in December 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue being decided herein was most recently readjudicated in an October 2012 Supplemental Statement of the Case. 

VA has fulfilled its duty to assist with respect to the issue being decided herein.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate the claim, including requesting information from the appellant regarding pertinent medical treatment he may have received and obtaining such records, and affording him a VA examination during the appeal period.  

In this regard, the Veteran was afforded a pertinent VA examination in May 2012, and an addendum medical opinion was rendered in September 2012.  The examiner provided sufficient detail for the Board to make a decision, and his report is deemed adequate with respect to this claim.  Also, the Veteran was afforded the opportunity to testify at a hearing in April 2011.

Hence, VA has fulfilled its duty to notify and assist the appellant, and adjudication at this juncture of the issue decided below, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


II.  Analysis

A.  Law and Regulations

As an initial matter, the Board notes that the Veteran does not claim that his current disability is related to combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362. 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


B.  Discussion

A careful review of the Veteran's service treatment records shows that they are devoid of any complaints or findings referable to sleep problems, to include a diagnosis of sleep apnea.  The Veteran is shown to have sustained a traumatic brain injury in a motor vehicle accident during service in September 1992 when he was comatose and hospitalized at Walter Reed Army Medical Center from October 1992 to January 1993.  

The hospital records to include comprehensive neuropsychiatric evaluations do not show any complaints or findings referable to sleep problems.  The Veteran also had "no complaints" at a six month follow up evaluation and reported sleeping 7 to 8 hours a day at a 12 month follow up evaluation.  

On an undated questionnaire completed at some point after his September 1992 accident, the Veteran denied having any problems sleeping.  His November 1995 retirement examination report does not show any sleep problems, and he expressly denied having frequent trouble sleeping on a November 1995 Report of Medical History.

The postservice treatment records show that the Veteran was evaluated by VA in May 2012 when he underwent a sleep study and was diagnosed as having mild obstructive sleep apnea.  He denied ever being diagnosed as having sleep apnea prior to the examination.  

The Veteran asserts that his sleep apnea was first manifested in service by his symptoms of snoring and episodes when he would not breathe and that he had experienced these symptoms since service.  He testified in April 2011 that, while married during service, his wife at the time told him that he snored and sometimes slept in a separate bedroom.  He also said that all the men in service snored, including him, and would be woken up if they snored too loud.  

In May 2012, the Veteran said that he complained during his Walter Reed exit interview in July 1993 (following his hospitalization for the traumatic brain injury) about sleeping too much, snoring and not breathing.  

The Veteran's daughter and his present wife have submitted statements in April 2011 stating that he snored and stopped breathing on occasion.  These statements, though considered, must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

The statements outlined above were made in 2011 and 2012 attesting to sleep apnea symptomatology since service are not consistent with the Veteran's June 2009 Notice of Disagreement wherein he said he had no idea at the time of his retirement in November 1995 that he had sleep difficulties.  

They are also inconsistent with the Veteran's service treatment records that show that he denied having sleep problems and show no pertinent complaints during his 1992 hospitalization for traumatic brain injury.  

In this regard, the Veteran's representative noted in April 2014 the Veteran's contention that he had been prescribed Valium in service in October 1992 to help him sleep and identified a clinical record dated on October 6, 1992 to support this assertion.  

However, a review of that clinical record (in relation to a Traumatic Brain Injury Protocol and Rehabilitation evaluation) shows that the Veteran was started on Valium after suffering a generalized seizure during a head computed tomography scan.  It was not noted that he had been given Valium to help with sleep.  

To the extent that the Veteran's assertions of having sleep apnea symptoms since service are not consistent with the Report of Medical History that he completed at the time of his November 1995 retirement examination, there also are no complaints with respect to the sleep problems for many years after service.  

In fact, in connection with a February 1996 VA examination, the Veteran again denied having any residuals or sequelae that could be linked to his traumatic brain injury.  The absence of documented complaints or symptoms of sleep problems from the time of the Veteran's service separation in November 1995 until his November 2008 claim interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  

Though this finding is not determinative of the claim, it warrants consideration.  It is also noteworthy that the Veteran did not include sleep apnea when he filed earlier claims of service connection in December 1995 and December 2006.

As the weight of evidence does not support service connection under the provisions of 38 C.F.R. § 3.303(b), service connection on this basis is not established.

In addition, for the purpose of establishing service connection under 38 C.F.R. § 3.303(d), the evidence preponderates against the claim.  That is, after reviewing the Veteran's entire medical history and examining him, a VA examiner in May 2012 opined that it was less likely as not that the Veteran's sleep apnea was incurred in or caused by a claimed inservice event or injury.  

The VA examiner noted that the Veteran did not exhibit symptoms of sleep apnea in service or complain of sleep disturbance at his retirement examination.  He later explained in a September 2012 addendum that the absence of documentation of sleep disturbance (in service) was not the basis of his opinion.  

Rather, the examiner remarked that, to the extent that the Veteran specifically denied having sleep disturbance during his retirement examination, his own experience was the best indicator of whether a sleep condition was present or absent at that time.  

While the Veteran voiced his own belief that his current sleep apnea, diagnosed in May 2012, had its onset during service, to include as a possible residual of his traumatic brain injury (see October 2009 statement from Veteran), the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

With that said, however, the probative value of the Veteran's general asserts are outweighed by the more probative opinion rendered by the VA physician who performed the May 2012 VA examination.  

Based on the foregoing, the Board finds that the weight of evidence establishes that the Veteran's current sleep apnea did not have its clinical onset during or otherwise is the result an injury or other event of his period of active service.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for sleep apnea is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


